              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

HARTFORD LIFE AND                               )
ACCIDENT INSURANCE COMPANY,                     )
                                                )
Plaintiff/Counterclaim                          )
Defendant                                       )
                                                )
v.                                              )    Case No. CIV-17-654-D
                                                )
KEISHA JONES-ATCHISON,                          )
Defendant                                       )
                                                )
DAVID ATCHISON, SR., and                        )
FANNIE ATCHISON,                                )
                                                )
Defendants/Cross-Claim                          )
Defendants                                      )
                                                )
and                                             )
                                                )
ANITRA HAAG, as Parent, Legal                   )
Guardian, and Next Friend of L.M.H.,            )
a Minor; AMBER SMITH, as Parent,                )
Legal Guardian, and Next Friend of I.E.S.,      )
a Minor; and KRISTIE HALL,                      )
as Parent, Legal Guardian, and                  )
Next Friend of J.H., a Minor,                   )
                                                )
Defendant-Intervenors/                          )
Cross-Complainants/                             )
Counter-Complainants.                           )

                                             ORDER

       Before the Court is Defendant Keisha Jones’ (“Jones”) Motion to Enter Scheduling

Order and Consolidation of Discovery [Doc. No. 76], seeking consolidation with the

related case of Farmers New World Life Company v. Keshia Jones, et. al., Case No. CIV-

17-1254-D. Jones filed a motion seeking the same relief in Farmers. Motion to Enter
Scheduling Order and Consolidation of Discovery [Doc. No. 58], Farmers, Case No. CIV-

17-1254-D. This Order will address the Motions filed in both actions. Defendants and

Cross-Claim Defendants David Atchison, Sr. and Fannie Atchison (“the Atchisons”) have

responded [Doc. No. 77].       Plaintiff and Counterclaim Defendant Hartford Life and

Accident Insurance Company (“Hartford”) has responded [Doc. No. 78]. The matter is

fully briefed and at issue.

                                     BACKGROUND

       Hartford is the carrier of a group policy (the “Policy”) with basic life insurance

benefits (and other coverages not relevant to this action) for its policy holder—Siemans

Corporation (“Siemens”). David Lamare Atchison II (“Mr. Atchison”) was employed by

Siemens and was a participant in the Policy. Mr. Atchison died after being shot by an

unknown assailant on January 8, 2017. His wife, Keisha Jones-Atchison (“Jones”),

submitted a claim for benefits payable on Mr. Atchison’s death. However, Mr. Atchison’s

father, David Lamare Atchison, Sr., submitted a Preference Beneficiary Affidavit (“PBA”).

In the PBA, Mr. Atchison, Sr., claimed entitlement to some or all of the Policy’s benefits,

by way of the Policy’s succession provision.

       To date, there have been no arrests in connection with the death of Mr. Atchison.

However, court filings in this case state that Jones has not been ruled out as a suspect, and

the circumstances surrounding Mr. Atchison’s death remain unclear. Citing the existence

of competing claims to the Policy proceeds, Hartford filed this interpleader action on June

13, 2017. Complaint [Doc. No. 1]. The Court eventually granted Hartford permission to

deposit the proceeds into the Clerk’s registry and be discharged from these proceedings.


                                             2
Order [Doc. No. 22]. On January 30, 2018, Jones filed a Motion for Summary Judgment

[Doc. No. 32] seeking an award of the Policy benefits.

        Subsequent to Hartford’s discharge, Anita Haag, Amber Smith, and Kristie Hall, as

parents and next friends of minor children L.M.H., I.E.S., and J.H. (“the Children”),

respectively, were granted leave to intervene in the case, and Defendant Keisha Jones’

Motion for Summary Judgment was stricken without prejudice to refiling. Order [Doc.

No. 46]. On June 7, 2018, the Children filed their Answer and Counterclaim [Doc. No. 47]

stating a claim against Hartford and cross-claim against the Atchisons. The Children filed

an Amended Answer, Counterclaim, and Cross Claim [Doc. No. 68] on December 17,

2018.

        The Children allege: (1) Hartford improperly distributed $225,000 in supplemental

life benefits the Atchisons; (2) the Atchisons acquired the life insurance benefits by making

fraudulent misrepresentations by affidavit; (3) as a matter of law and equity, they are

entitled to recover from the life insurance benefits from the Atchisons; and, (4) the

Atchisons tortiously interfered with their contractual relationship with Hartford. Hartford

thereafter filed a Motion to Dismiss [Doc. No. 72] the Children’s counterclaim. The Court

granted Hartford’s Motion to Dismiss on August 23, 2019 and dismissed all claims against

Hartford. Order [Doc. No. 79].

        On November 21, 2017, Farmers New World Life Insurance Company (“Farmers”)

filed a separate interpleader case, CV-17-1254-D, relating to two life insurance policies

issued to Jones. Farmers alleged that Jones is, according to the Oklahoma City Police

Department, the primary suspect in Mr. Atchison’s murder, and that it appears that Okla.


                                             3
Stat. tit. 84, § 231 (commonly known as the “slayer statute”) may prevent Jones from taking

the proceeds of the Policies. Due to “the potential applicability of the slayer statue and

potential conflicting claims of the Defendants,” Farmers alleged it was unable to distribute

the insurance benefits. Complaint [Doc. No. 1], Farmers, Case No. CV-17-01254-D, at 4.

Farmers named the Atchisons as defendants in the case. Farmers alleged that if the slayer

statute is found to apply to prevent Jones from taking the proceeds, the Atchisons would

be entitled to the proceeds.

       Farmers later amended their Complaint to add the Children as Defendants. In the

Amended Complaint, Farmers again stated that it had not been able to distribute the

insurance proceeds due to “the potential applicability of the slayer statue and potential

conflicting claims of the Defendants.” Amended Complaint [Doc. No. 16], Farmers, Case

No. CV-17-01254-D, at 4.

       Jones and the Children filed answers to Farmers’ Amended Complaint separately

claiming they are entitled to the proceeds of the Farmers policies. On April 17, 2018, the

Court granted Farmers leave to deposit the proceeds into the Clerk’s registry and

discharged Farmers from the case. Order [Doc. No. 31], Case No. CV-17-1254-D. The

Atchisons have not answered or otherwise entered appearances in case number CV-17-

1254-D.

                                      DISCUSSION

       Jones moves the Court to set a date for a Joint Status and Scheduling Conference

and to consolidate this case with Farmers New World Life Company v. Keshia Jones, et.

al., Case No. CIV-17-1254-D, for discovery purposes. Motion at 1. Jones has filed a


                                             4
motion mirroring this request in Farmers. Jones asserts consolidation is appropriate

because: (1) “issues of the case and discovery are interrelated and the claims in both cases,

defenses and cross-claims arise out of the same operative set of facts”; and, (2)

consolidation for discovery purposes would prevent unnecessary delay and duplication.

Motion at 1, 2.

       The Atchisons respond that: (1) Jones fails to identify any specific questions of fact

or law that are common to the cases or what benefits consolidation of discovery would

serve; and, (2) consolidation would cause undue prejudice. Hartford also responded but

was dismissed from this case prior to the Court issuing the instant order. Order [Doc. No.

79]. Therefore, the Court finds Hartford’s objections to consolidation are moot.

       “If actions before the court involve a common question of law or fact,” it is within

the sound discretion of the Court to consolidate those actions for the purposes of discovery.

Fed. R. Civ. P. 42(a); Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978); see also

Dorrough v. GEO Grp., Inc., CIV-14-1389-D, 2017 WL 31412, at *1 (W.D. Okla. Jan. 3,

2017). “The objective of Rule 42(a) is ‘to give the court broad discretion to decide how

cases on its docket are to be tried so that the business of the court may be dispatched with

expedition and economy while providing justice to the parties.’” Blagg v. Line, 09CV0703,

2010 WL 3893981, at *1 (N.D. Okla. Sept. 23, 2010) (quoting Breaux v. American Family

Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004)).

       However, “a trial court in its discretion should not consolidate actions where

confusion or prejudice may result.” St. Paul Fire & Marine Ins. Co. v. King, 45 F.R.D.

519, 520 (W.D. Okla. 1968). “The party seeking consolidation has the burden to show the


                                             5
benefits of consolidation or the risk of injury to the moving party if the actions are not

consolidated. Wedel Grp. XVIII, LLC v. Employers Mut. Cas. Co., CIV-11-1113-F, 2011

WL 13116080, at *1 (W.D. Okla. Dec. 16, 2011) (citing Shump v. Balka, 574 F.2d 1341,

1344 (10th Cir. 1978)).

       Both Farmers and the instant case involve the same common question. All of the

defendants in both cases assert they are entitled to the benefits of life insurance policies

involved. The focus of both cases is to reach a determination of which Defendants and/or

Defendant-Intervenors/Cross-Claimants should receive those proceeds. The Court finds

that the primary question in both cases is the same and the commonality requirement is

clearly met under the circumstances presented.

       Further, the Atchisons fail to demonstrate how prejudice would result from

consolidation for the purposes of discovery. The Atchisons assert that consolidation would

require their participation “in additional and unnecessary discovery related to the Farmers

dispute” and point to the fact that they have not entered appearances in that case. Atchison

Response at 3. This argument is unpersuasive. Although the Atchisons never filed an

answer or entered an appearance in the Farmers case, any discovery in Farmers would

relate directly to the question in the instant case: which party is entitled to the insurance

benefits at issue. Therefore, the Court finds that consolidation would not result in undue

prejudice or expense to the Atchisons.

       The Court finds that consolidation for the purpose of discovery will not result in

undue prejudice or expense to the parties. The Court likewise finds that judicial economy




                                             6
would be best served by consolidation for the purposes of discovery. Accordingly, the

cases should be consolidated for discovery purposes only.

       In keeping with the Court’s customary practice, the consolidation of the cases will

result in a direction that the Clerk administratively close the higher-numbered case and that

the parties make all future filings only in the lower-numbered case. This practice is a matter

of administrative convenience so there is no need for the Clerk to maintain two files and

the parties (or the Court) to make duplicate filings. It does not prejudice the right of a

defendant to assert any defense or raise any issue in the consolidated action that was

available to that defendant in the separate case. Should it later appear that separate trials

are warranted, bifurcation will be ordered, and the higher-numbered case can be reopened.

                                      CONCLUSION

       For the above reasons, Defendant Keisha Jones-Atchison’s Motion to Enter

Scheduling Order and Consolidation of Discovery [Doc. No. 76] is GRANTED.

       IT IS THEREFORE ORDERED that the above-styled case and Farmers New

World Life Insurance Company v. Keisha Jones, et al., Case No. CIV-17-1254-D, are

consolidated for the purposes of discovery only. The Clerk is directed to administratively

close the Farmers New World Life Insurance Company v. Keisha Jones, et al., Case No.

CIV-17-1254-D. All future filings shall be made only in the above-styled case until further

order of the Court.




                                              7
IT IS SO ORDERED this 28th day of August, 2019.




                                 8
